NO. 07-12-00399-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                               SEPTEMBER 27, 2012


                         ELISEO CERDA, SR., APPELLANT

                                          v.

                           OFELIA D. GARCIA, APPELLEE


            FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY;

             NO. 096-246065-10; HONORABLE R. H. WALLACE, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              ON MOTION TO DISMISS

      Appellant, Ofelia D. Garcia, filed a notice of appeal from the trial court’s March

29, 2012 Judgment. Eliseo Cerda, Sr., then filed a notice of cross-appeal. By order,

this Court severed Cerda’s cross-appeal from cause number 07-12-00168-CV, into the

present cause.


      On September 17, 2012, Cerda filed a motion to dismiss his cross-appeal. No

decision of this Court having been delivered to date, we grant the motion. Accordingly,

Cerda’s cross-appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). As there was no

contrary agreement of the parties included in Cerda’s motion, all costs related to this
cross-appeal are assessed against Cerda. See TEX. R. APP. P. 42.1(d). If dismissal will

prevent cross-appellee from seeking relief to which she would otherwise be entitled, the

Court directs cross-appellee to file a timely motion for rehearing. 1    No motion for

rehearing from cross-appellant will be entertained.




                                                      Per Curiam




      1
       As stated in the order of severance, Garcia’s appeal in cause number 07-12-
00168-CV, remains pending and will proceed in due course.
                                            2